internal_revenue_service national_office technical_advice_memorandum date tam-111397-99 cc dom p si b7 number release date index uil no case mis no district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend decedent spouse date date date date a b c d issue s is the payment of life_insurance_proceeds to decedent’s adult children a transfer of property or interest in property that is made pursuant to a written_agreement to the spouse in settlement of marital or property rights so the transfer is deemed to be for adequate_and_full_consideration in money and money’s worth under sec_2516 of the internal_revenue_code conclusion the payment of life_insurance_proceeds to decedent’s adult children is not a transfer of property or interest in property that is made pursuant to a written_agreement to the spouse in settlement of marital or property rights therefore the life_insurance_proceeds are not deemed to be a transfer for adequate_and_full_consideration in money and money’s worth under sec_2516 of the internal_revenue_code tam-111397-99 facts on date decedent and spouse entered into a written_agreement relative to their marital and property rights and this separation agreement was incorporated into the final divorce decree together with the property settlement in the property settlement decedent retained all assets associated with the partnership in which decedent was a partner and spouse retained the homestead personal_property and valuables the agreement provided that decedent was to pay spouse dollar_figurea per year for b years with permanent spousal maintenance of dollar_figurec per year the agreement also required decedent to maintain a life_insurance_policy on decedent’s life with spouse having the right to limit decedent’s ability to designate the beneficiaries of that policy to either the decedent’s spouse or their adult children the separation agreement provided that the decedent would maintain the life_insurance_policy for the benefit of spouse or their adult children so long as decedent was obligated to pay spousal maintenance to spouse but the policy would terminate if the decedent was no longer a partner in the partnership the final divorce decree was executed on date within the year period beginning on the date that wa sec_1 year before decedent and spouse entered into the date written_agreement the children of the marriage were adults at the time of the divorce on date decedent changed the designated_beneficiary on the life_insurance_policy from the spouse to the d adult children decedent died in an accident on date decedent had not remarried at the time of the accident and had no other children the life_insurance_policy that decedent was required to maintain provided that if decedent left the partnership the decedent had the right to convert the policy to another type of policy assuming that decedent paid the new premium and applied for the new policy on the insurance company’s form the new policy rates would be based on the decedent’s age at the time the conversion took place the written_agreement between decedent and spouse did not include a provision requiring decedent to convert the term life_insurance_policy to another similar policy under the policy’s conversion terms if decedent left the partnership law and analysis sec_2053 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate will be determined by deducting from the value of the gross_estate the amounts for funeral_expenses for administration_expenses for claims against the estate and for unpaid mortgages on or any indebtedness in respect of property where the value of the decedent’s interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered tam-111397-99 sec_2053 provides that the deduction allowed by sec_2053 in the case of claims against the estate unpaid mortgages or any indebtedness will when founded on a promise or agreement be limited to the extent that they were contracted bona_fide and for an adequate_and_full_consideration in money or money’s worth except that in any case in which any such claim is founded on a promise or agreement of the decedent to make a contribution or gift to or for_the_use_of any donee described in sec_2055 for the purposes specified therein the deduction for those claims will not be so limited but will be limited to the extent that it would be allowable as a deduction under sec_2055 if such promise or agreement constituted a bequest sec_2043 provides that for estate_tax a relinquishment or promised relinquishment of dower or curtesy or of a statutory estate created in lieu of dower or curtesy or of other marital rights in the decedent’s property or estate will not be considered to any extent a consideration in money or money’s worth sec_2043 provides that for purposes of sec_2053 relating to expenses indebtedness and taxes a transfer of property which satisfies the requirements of paragraph of sec_2516 relating to certain property_settlements will be considered to be made for an adequate_and_full_consideration in money or money’s worth sec_2516 provides where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not the agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement- to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority will be deemed to be transfers made for a full and adequate_consideration in money or money’s worth the united_states tax_court in 44_tc_851 held that the requirement for adequate_and_full_consideration is not met when the obligation in the property settlement is for adult children in keller pursuant to a separation agreement the taxpayer retained a life_estate in his real_property and provided in a deed that his ex-wife was to receive a life_estate after his death and the two adult daughters would receive the remainder the deed provided that the grant of the life_estate to his ex-wife with a remainder to his adult daughters was for valuable consideration the taxpayer argued that the grant of the remainder_interest to his adult children would be deemed to be for adequate_and_full_consideration if the court would read sec_2516 of the gift_tax law into sec_2043 of the estate_tax law in dicta the court stated that even if sec_2516 were read into the estate_tax law it would be of no benefit to the taxpayer the keller case was decided before sec_2043 was amended to include the sec_2516 transfer of property for spousal support as a transfer for adequate_and_full_consideration sec_2043 was amended to include the sec_2516 transfer of property for spousal support as a transfer for adequate_and_full_consideration for estates of tam-111397-99 decedents dying after date in estate of 45_f3d_1524 11th cir taxpayer and spouse divorced and at the time of the divorce had two minor children taxpayer agreed to leave two-thirds of his estate to his two children in lieu of paying a higher amount of support to his ex-wife in their property settlement taxpayer remarried and had three more children over years later taxpayer transferred virtually all of his property to his second wife taxpayer died a month later taxpayer’s will expressly excluded the children from his first marriage from sharing in his estate the taxpayer’s estate and the children from the first marriage settled on a sum out of court and the estate claimed a sec_2053 deduction for the settlement payments made to those children the estate showed that under state law at the time of the divorce the first spouse was entitled to a much higher amount of support in order to maintain the standard of living that spouse had prior to the separation the estate provided evidence that a spouse who had divorced her husband at approximately the same time and lived in similarly situated circumstances in the state received approximately twice the amount of spousal support than the first spouse received in this case the first spouse also had agreed to waive her right to modify the agreement based on a change_in_circumstances for these reasons the kosow court granted the estate a sec_2053 deduction for the settlement payments to the children from the first marriage the kosow court also recognized that one of the purposes of the sec_2053 deduction was to prevent testators from depleting their estates by transforming bequests to the natural objects of their bounty into deductible claims under the present facts spouse was not the only permissible beneficiary of the life_insurance_policy spouse only had a right to veto a change in beneficiary if the change was made to a beneficiary outside of one of the designated beneficiaries in the written_agreement between decedent and spouse in addition the children of the marriage were adults at the time of the agreement further decedent designated the d adult children as beneficiaries of the life_insurance_policy and left the remainder of the estate to those children the natural objects of decedent’s bounty finally there is no evidence that spouse accepted a lower than normal support award in order to obtain the ability to restrict the decedent’s designation of life_insurance beneficiaries thus we conclude that the payment of life_insurance_proceeds to decedent’s adult children is not a transfer of property or interest in property that is made pursuant to a written_agreement to the spouse in settlement of her marital or property rights therefore the life_insurance_proceeds are not deemed to be a transfer for adequate_and_full_consideration in money and money’s worth under sec_2516 of the internal_revenue_code caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
